Order reversed, -without costs of this appeal to either party and motion granted, without costs. Memorandum: Coneededly the defendant’s moving papers io *810not meet the almost indispensable requirement on motions of this character. (Alper v. Ithaca Railway, 258 App. Div. 934; cf., as to proper form of an affidavit on such a motion, 3 Alden on Abbott’s Practice and Forms [3d ed.], p. 2138.) Nevertheless, the situation herein disclosed is unusual. The accident occurred in Jefferson County of which defendant is a resident. Apparently every witness who can give any material and relevant testimony lives either in that county or the adjacent one of St. Lawrence. The incompetent prior to his injury lived in Jefferson County, and is now a patient in a State hospital in St. Lawrence County. The committee alone lives in Genesee County. No witness for either side lives there. The ends of justice will be promoted by a change to Jefferson County. All concur. (The order denies defendant’s motion to change the place of trial from Genesee County to Jefferson County.) Present— Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.